DETAILED ACTION 
1)
          Applicant’s election without traverse of invention a) drawn on claims 1-17, in the reply filed on 11/18/2022, is acknowledged.
Claims 29, 32-35, 38-41, 44-48, 50-52, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over Cecchini et al. (WO 2007/063182).
Claim 1: Cecchini discloses a process for fractionating fiber raw material into a long fiber fraction and a fine fiber fraction (Abstract).  See Figure 6.  The fiber material 70 is passed to a fractionation device 71 that divides the pulp into two fractions: 72 and 73.   The first fraction is a long fiber fraction 72 that is rich in long and coarse fibers and the second fraction is a fine fiber fraction 73 that is rich in short fibers and fines.  The fractionation is performed in two steps: the first step is carried out on screen 71 and the second step is carried out by hydrocyclones 74 (claims 17, 18).   A measuring device 91 is arranged to measure the fiber length distribution of the fiber raw material 70, the long fiber fraction 72 and the fine fiber fraction 73.   The speed of rotation of the fractional device 71 may be adjusted on the basis of the fines content of the fiber raw material 70 in order to adjust the division of the fibers into the long fiber fraction 72 and the fine fiber fraction 73 (Page 17, claim 20, figures).   It is well known in the art that the speed of rotation of the fractional device 71 is controlled by altering a rotational speed of a rotor.  It would have been obvious to one skilled in the art at the time the invention was filed that the rotational speed of the rotor of the fiber fractionation system be altered in response to the measured average long fraction fiber length in order to obtain desired fiber fractions.  Chemicals are added to enhance binding of fines (claims 5, 7, 9, 10, 12).  Water is added to one of the fractions (Page 12, lines 4-24).   
Claim 2: the invention is disclosed per claim 1, above.   Cecchini is silent, however, it would have been obvious to one skilled in the art that the rotational speed of the rotor be controlled by a frequency converter since the frequency convertor is a well-known apparatus for controlling the rotational speed of a rotor.
Claim 3: the invention is disclosed per claim 1, above. The measuring device 91 is located after fractionation (Figure 6).  The measuring of the average fiber length is performed after fractionation.
Claims 4-5: the invention is disclosed per claim 1, above.   Measuring device 99 measuring fiber length is located after one or more post-fractionation processing steps (Page 9, lines 4-13; Page 18, lines 10-15, Figure 6).   Also see measuring device 34 in Figure 1 (Page 11, line 28 to Page 2, line 20).  The measuring of average fiber length is performed after one or more post-fractionation processing steps
Claims 6-7: the invention is disclosed per claim 1, above.   Cecchini is silent on measuring the properties of a finished sheet, however, it would have been obvious to one skilled in the art at the time the invention was filed that the finished sheet be checked for quality of the finished product and include changes to the process operation such as altering the rotational speed of the rotor of the fiber fractionation system.
Claims 8-11: the invention is disclosed per claim 1, above.  The addition of hardwood bleached kraft pulp and dry strength additive 100 are disclosed (Page 17,   line 28 to Page 19, line 3).  The furnish strength is measured.
Claims 12-14: the invention is disclosed per claim 1, above.   Cecchini is silent on the process preparation, however, it would have been obvious to optimize the process preparation of the fibers including sending a signal to the bale selector for desirable input material and treatment of the fibers with apparatus such as a turbulence generator.    
Claim 15: the invention is disclosed per claim 1, above.   The method includes treating a pulp suspension with chemicals to alter an amount of free fines present in the LF and SF streams (claims 5, 7, 9, 10, 12).   
Claim 16: the invention is disclosed per claim 1, above.  Water is added to one of the fractions  (Page 12, lines 4-24).       
Claim 17: the invention is disclosed per claim 1, above.   The measuring of the average LF fiber length is performed in real-time during the process (Page 6,            lines 8-17).                                                                                            
                                                                                      

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   

/MARK HALPERN/                    Primary Examiner, Art Unit 1748